DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of August 12, 2020. Applicant’s claim for the benefit of provisional application 62/885,659 with the filing date of August 12, 2019 is acknowledged. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 23, 2021; March 18, 2021; July 21, 2021; and August 17, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed September 11, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, specifically FR2833903; JP2013-86657; and 2009012554.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the high conspicuity external visual indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of the prior art rejection below, the examiner interprets “the high conspicuity external visual indicator” to be in reference to the “high conspicuity external visual indicator” of claim 33.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dastgir (US Pub. No. 2019/0248364).
Regarding claim 1, Dastgir teaches a system for signaling a hazard condition on a vehicle, comprising: a microprocessor configured to receive an electronic signal from the vehicle that is indicative of a hazardous condition involving the vehicle (see at least Dastgir para 35: "the sensing devices 40a-40n communicate sensor signals directly to the controller 34 and/or may communicate the signals to other controllers (not shown) which, in turn, communicate processed data from the signals to the controller 34 over a communication bus (not shown) or other communication means."); wherein, in response to receiving the signal indicative of a hazardous event, the microprocessor sends a first wireless signal via the first radio transmitter that indicates the vehicle is involved in the hazardous condition (see at least Dastgir para 39: "In various embodiments, the controller 34 communicates road hazard information including the identified road hazard and the location to the cloud computing system 140 via, for example the communication system 36 (FIG. 1)."). While Dastgir does not explicitly teach a first radio transmitter in operative communication with the microprocessor, Dastgir does teach in para 29: “As shown in more detail in FIG. 1, the autonomous vehicle 100 generally includes … a sensor system 28, an actuator system 30, at least one data storage device 32, at least one controller 34, and a communication system 36.” It is known in the art to use radio transceivers and other wireless communication devices in vehicle communication systems. It is well known in the art that communications systems may include radio transmitters as claimed, as such devices are known for communicating between vehicles for a heads-up on a wide range of potential threats (see at least Kelley Blue Book as cited by the applicant). It would have been obvious to someone skilled in the art before the effective filing date to use a radio transceiver because such devices are known for communicating potential threats on the 5.9 GHz spectrum (Kelley Blue Book).
Regarding claim 2, Dastgir remains as applied to claim 1. Dastgir further teaches da global positioning system unit that provides location data corresponding to the vehicle to the microprocessor (see at least Dastgir para 38: "When a road hazard is determined to be present, the instructions are further configured to process additional data such as GPS data and image data to localize the road hazard, and then selectively control the vehicle 100a based on the location of the road hazard and the location of the vehicle 100a. ") and the first wireless signal includes the location data (see at least Dastgir para 39: "In various embodiments, the controller 34 communicates road hazard information including the identified road hazard and the location to the cloud computing system 140 via, for example the communication system 36 (FIG. 1).").
Regarding claim 26, Dastgir teaches a system for providing real time indication of a hazardous vehicle condition comprising: a server in communication with a first microprocessor of a first vehicle (see at least Dastgir para 39: "In various embodiments, the road hazard vehicle control system 10 further includes a cloud computing system 140. The cloud computing system 140 can be remote from the vehicles 100, such as, but not limited to, a server system or other system as shown and/or may be incorporated into the vehicles 100. "), the first microprocessor operative to receive a signal from the first vehicle indicating a hazardous condition (see at least Dastgir para 35: "the sensing devices 40a-40n communicate sensor signals directly to the controller 34 and/or may communicate the signals to other controllers (not shown) which, in turn, communicate processed data from the signals to the controller 34 over a communication bus (not shown) or other communication means."); wherein the server receives the indication of the hazardous condition from the first microprocessor and provides the indication to a second vehicle (see at least Dastgir para 39: "In various embodiments, the controller 34 communicates road hazard information including the identified road hazard and the location to the cloud computing system 140 via, for example the communication system 36 (FIG. 1)."). It would have been obvious to combine the embodiments of Dastgir to include a microprocessor that receives an indication of a hazardous condition and forwarding that indication to a server based on the motivation to store hazard information and distribute it to relevant vehicles (see at least Dastgir para 39-40).
Regarding claim 27, Dastgir remains as applied to claim 26. Dastgir further teaches wherein the second vehicle is equipped with a second microprocessor in communication with the server that receives the indication of the hazardous condition and provides an alert to an occupant of the second vehicle (see at least Dastgir para 40: " The data management module 150 further receives vehicle information from other vehicles 100b and selectively communicates the stored, categorized road hazard information to the other vehicles 100b based on the received vehicle information.").
Regarding claim 28, Dastgir remains as applied to claim 26. Dastgir further teaches wherein the first microprocessor is in communication with a global positioning system associated with the first vehicle (see at least Dastgir para 38: "When a road hazard is determined to be present, the instructions are further configured to process additional data such as GPS data and image data to localize the road hazard, and then selectively control the vehicle 100a based on the location of the road hazard and the location of the vehicle 100a. ") and includes location data therefrom in the signal indicating a hazardous condition (see at least Dastgir para 39: "In various embodiments, the controller 34 communicates road hazard information including the identified road hazard and the location to the cloud computing system 140 via, for example the communication system 36 (FIG. 1)").
Regarding claim 29, Dastgir remains as applied to claim 28. Dastgir further teaches wherein the second vehicle is equipped with a second microprocessor in communication with the server that receives the indication of the hazardous condition (see at least Dastgir para 40: " The data management module 150 further receives vehicle information from other vehicles 100b and selectively communicates the stored, categorized road hazard information to the other vehicles 100b based on the received vehicle information.") and provides an alert to an occupant of the second vehicle only when the first vehicle is located within a roadway path of the second vehicle (see at least Dastgir para 40: "For example, the data management module 150 selectively communicates the road hazard information to other vehicles 100b associated with an immediate or near immediate threat of the road hazard.").
Claim(s) 3-6, 8-16, 18, 21-25, 30, and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dastgir further in view of Bensoussan et al. (US Pub. No. 2013/0229289).
Regarding claim 3, Dastgir remains as applied to claim 1. Dastgir teaches communicating between personal devices (para 31) but does not explicitly teach using the location data from the personal device. However Bensoussan teaches in a similar field of hazard warning  a second radio transmitter in operative communication with a personal electronic device (see at least Bensoussan para 55: "A hazard warning system including a cellular telephone may be configured to communicate with hazard warning systems integrated or installed in vehicles"), the personal electronic device providing location data to the microprocessor that is included in the first wireless signal (see at least Bensoussan para 67: "A hazard warning system incorporating a GPS receiver or another location-sensing device (e.g., a device such as a cell phone that uses cell phone tower triangulation to determine location) may, for example, transmit information about the location of a hazard"). It would have been obvious to someone skilled in the art to include location information based on the motivation to communicate with other vehicles that are relevant to the hazard so that they may take proper actions in response to the approaching hazard.
Regarding claim 4, Dastgir remains as applied to claim 1. Dastgir does not explicitly teach an indication inside the vehicle. However Bensoussan teaches in a similar field of hazard warning a radio receiver in operative communication with the microprocessor (see at least Bensoussan para 59: "Embodiment 140 includes a receiver 120 in communication with controller 104 and adapted to receive a signal 152' that is transmitted by a second embodiment 140' carried in another vehicle in proximity to vehicle 170."); wherein the microprocessor receives an indication of a hazard condition of another vehicle via the radio receiver and provides an indication of the same within the vehicle (see at least Bensoussan para 59: "When signal 152' is forwarded by receiver 120 as an information signal that is received and interpreted by controller 104, a controller 104 may cause a display 158 to emit an appropriate visible signal 160."). It would have been obvious to someone skilled in the art to modify the invention to include a display in Dastgir based on the motivation to inform a manual operator of future hazards.
Regarding claim 5, the combination of Dastgir and Bensoussan remains as applied to claim 4. Bensoussan further teaches wherein the microprocessor provides the indication of the hazard condition of another vehicle electronically to another system within the vehicle (see at least Bensoussan para 52: "Embodiment 140 also includes a receiver 120 in communication through controller 104 to operate a local warning device 126").
Regarding claim 6, the combination of Dastgir and Bensoussan remains as applied to claim 4. Bensoussan further teaches wherein the microprocessor provides the indication of the hazard condition of another vehicle visually to an occupant of the vehicle (see at least Bensoussan para 61: "A local display device 158 is illustrated in FIG. 4. Display device 158 may include a display panel 178 on which a text message and/or one or more indicator element may be indicated. The panel 178 may be configured to convey an appropriate text message to the operator of a vehicle in which the local display device 158 is carried.").
Regarding claim 8, the combination of Dastgir and Bensoussan remains as applied to claim 4. Bensoussan further teaches wherein the microprocessor provides the indication of the hazard condition of another vehicle audibly to an occupant of the vehicle (see at least Bensoussan para 59: "Controller 104 may optionally cause speaker 162 to emit an appropriate audible alert 164. One or more speakers present in an audio system (e.g., an audio entertainment system) of vehicle 170 may be used as speaker 162. Alternatively, a hazard warning system may include a dedicated speaker."). 
Regarding claim 9, the combination of Dastgir and Bensoussan remains applied to claim 4. Bensoussan further teaches wherein the microprocessor provides the indication of the hazard condition of another vehicle to a personal electronic device associated with an occupant of the vehicle (see at least Bensoussan para 55: "A hazard warning system including a cellular telephone may be configured to communicate with hazard warning systems integrated or installed in vehicles.").
Regarding claim 10, Dastgir remains as applied to claim 1. Dastgir does not explicitly teach forwarding hazards to other vehicles. Bensoussan teaches in a similar field of reporting hazard conditions wherein the microprocessor is configured to detect an indication from another vehicle that the other vehicle in in a hazardous condition (see at least Bensoussan para 60: "An embodiment 140' may be adapted to receive signal 152 from embodiment 140") and transmits a second wireless signal via the first radio transmitter that indicates the other vehicle is in the hazardous condition (see at least Bensoussan para 60: ", and embodiment 140' may subsequently rebroadcast such signal as retransmitted signal 152''."). It would have been obvious to someone skilled in the art before the effective filing date to include forwarding hazards based on the motivation to inform more drivers  provide additional time for an operator of an approaching vehicle to prepare to arrive at the hazard site (Bensoussan Para 60).
Regarding claim 11, the combination of Dastgir and Bensoussan remains as applied to claim 10. Dastgir further teaches wherein the indication from the other vehicle is a line of sight communication (see at least Dastgir para 33: "a sensing device 130 senses conditions associated with a roadway 132 along the vehicle's path "). 
Regarding claim 12, the combination of Dastgir and Bensoussan remains as applied to claim 11. Dastgir further teaches wherein the indication from the other vehicle is an indication from a forward-looking sensor communicatively coupled to the microprocessor (see at least Dastgir para 33: " (in front of the vehicle 100a, behind the vehicle 100a, to the sides of the vehicle 100a, etc.)").
Regarding claim 13, the combination of Dastgir and Bensoussan remains as applied to claim 12. Dastgir further teaches wherein the forward-looking sensor comprises a camera (see at least Dastgir para 33: "The sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment and/or the interior environment of the autonomous vehicle 10, and/or other vehicle conditions. In various embodiments, the sensing devices 40a-40n that sense the environment can include, but are not limited to, radars, lidars, global positioning systems, optical cameras,").
Regarding claim 14, Dastgir teaches An emergency vehicle safety system comprising: a microprocessor that receives notification of a hazardous condition involving the vehicle (see at least Dastgir para 35: "the sensing devices 40a-40n communicate sensor signals directly to the controller 34 and/or may communicate the signals to other controllers (not shown) which, in turn, communicate processed data from the signals to the controller 34 over a communication bus (not shown) or other communication means.") and wherein the microprocessor provides a first radio communication via the radio transmitter upon receipt of the notification of a hazardous condition involving the vehicle (see at least Dastgir para 39: "In various embodiments, the controller 34 communicates road hazard information including the identified road hazard and the location to the cloud computing system 140 via, for example the communication system 36 (FIG. 1)."). While Dastgir does not explicitly teach a radio transmitter operatively coupled to the microprocessor. Dastgir does teach in para 29: “As shown in more detail in FIG. 1, the autonomous vehicle 100 generally includes … a sensor system 28, an actuator system 30, at least one data storage device 32, at least one controller 34, and a communication system 36.” It is known in the art to use radio transceivers and other wireless communication devices in vehicle communication systems as such devices are known for communicating between vehicles for a heads-up on a wide range of potential threats (see at least Kelley Blue Book as cited by the applicant). It would have been obvious to someone skilled in the art before the effective filing date to use a radio transceiver because such devices are known for communicating potential threats on the 5.9 GHz spectrum (Kelley Blue Book). Dastgir does not explicitly teach a visual indicator. However Bensoussan teaches in a similar field of hazard warning a visual indicator visible from an exterior of the vehicle and operatively coupled to the microprocessor (see at least Bensoussan para 51: " a second embodiment, generally indicated at 140, includes a detector 106 in communication through a controller 104 to operate a remote warning signal transmitter 108. As illustrated, a remote warning signal transmitter 108 may be embodied as one or more of: an alarm 142 operable to transmit a loud sonic signal 144 that is audibly perceptible to approaching traffic (e.g., a siren); a warning light 146 operable to transmit a warning signal 148 that is visibly perceptible to approaching traffic (e.g., a flashing light);"); wherein the microprocessor provides a high conspicuity visual signal on the visual indicator upon receipt of the notification of a hazardous condition involving the vehicle (see at least Bensoussan para 57: "Further, warning light 146 may broadcast a remote warning signal 148 that can be perceived by operators of approaching vehicles."). It would have been obvious to someone skilled in the art before the effective filing date to modify Dastgir to include a visual indicator based on the motivation to communicate with vehicles that do not have v2v communication capabilities.
Regarding claim 15, the combination of Dastgir and Bensoussan remains as applied to claim 14. Bensoussan further teaches wherein the radio transmitter provides the first radio communication to a cellular phone tower (see at least Bensoussan para 48: "Apparatus 130 may be structured to permit a vehicle operator to transmit a text message to other operators, to specific selected receivers (e.g., via cellular telephone transmission to selected telephone numbers), or to authorities").
Regarding claim 16, the combination of Dastgir and Bensoussan remains as applied claim 14. Bensoussan further teaches wherein the radio transmitter provides the first radio communication to a receiver of another vehicle (see at least Bensoussan para 48: "Apparatus 130 may also be configured to permit a vehicle operator to transmit a warning to systems in other vehicles, such as when the operator detects that the vehicle has a flat tire, is running out of fuel, is hydroplaning, is stuck in snow, or is otherwise a hazard to other vehicles.").
Regarding claim 18, the combination of Dastgir and Bensoussan remains as applied to claim 14. Bensoussan further teaches wherein the visual indicator comprises a set of lights operative as hazard flashers and turn indicator lights (see at least Bensoussan para 16: "In some embodiments, a warning light may include one or more element selected from the group including a brake light, a turn signal light, a taillight, a running light, a fog light, and a headlight of the first vehicle.").
Regarding claim 21, the combination of Dastgir and Bensoussan remains as applied to claim 14. Bensoussan further teaches wherein the microprocessor receives notification of a hazardous condition involving the vehicle from a user operated switch inside the vehicle (see at least Bensoussan para 68: "A hazard warning system may include a voice-recognition system. For example, upon observing a hazard, a vehicle operator may activate the hazard warning system, and may then orally report the nature of the hazard (e.g., "debris in the center lane")."). While not explicitly a switch, Bensoussan does teach a user input to notify a hazardous conditions (para 68) and a switch to turn off or override signal 116 (para 48). It would have been obvious to someone skilled in the art to combine the two embodiments to include a toggle switch to send out a hazard condition signal based on the motivation allow the operator to transmit a warning to systems in other vehicle for hazards from the vehicle such as a flat tire or running out of gas (para 48).
Regarding claim 22, the combination of Dastgir and Bensoussan remains as applied to claim 14. Bensoussan further teaches wherein the microprocessor receives notification of a hazardous condition involving the vehicle from a vehicle safety subsystem (see at least Bensoussan para 40: "A stand-alone collision-detecting system having similar operational features may be incorporated in a hazard warning system.").
Regarding claim 23, the combination of Dastgir and Bensoussan remains as applied to claim 14. Bensoussan further teaches wherein the microprocessor receives notification of a hazardous condition involving the vehicle from a personal electronic device (see at least Bensoussan para 55: "In some embodiments, a hazard warning system may incorporate a cellular telephone (e.g., an Apple IPHONE.RTM., an ANDROID.TM. phone, a WINDOWS PHONE.TM., etc.), and may be configured to employ one or more sensors built in to the cellular telephone (e.g., a microphone, an accelerometer, a global positioning system (GPS) receiver, etc.).").
Regarding claim 24, the combination of Dastgir and Bensoussan remains as applied to claim 14. Dastgir further teaches wherein the microprocessor receives location data for the vehicle from a global position system unit and provides the location data in the first radio communication (see at least Dastgir para 38: "When a road hazard is determined to be present, the instructions are further configured to process additional data such as GPS data and image data to localize the road hazard, and then selectively control the vehicle 100a based on the location of the road hazard and the location of the vehicle 100a").
Regarding claim 25, the combination of Dastgir and Bensoussan remains as applied to claim 24. Bensoussan further teaches wherein the global positioning system unit is provided, in part, by a personal electronic device (see at least Bensoussan para 67: "A hazard warning system incorporating a GPS receiver or another location-sensing device (e.g., a device such as a cell phone that uses cell phone tower triangulation to determine location) may, for example, transmit information about the location of a hazard.").
Regarding claim 30, Dastgir remains as applied to claim 29. Dastgir does not explicitly teach a visual indication. However Bensoussan teaches in a similar field of endeavor wherein the alert to the occupant of the second vehicle is a visual indication (see at least Bensoussan para 61: "A local display device 158 is illustrated in FIG. 4. Display device 158 may include a display panel 178 on which a text message and/or one or more indicator element may be indicated. The panel 178 may be configured to convey an appropriate text message to the operator of a vehicle in which the local display device 158 is carried."). It would have been obvious to someone skilled in the art to alert before the effective filing date to combine Dastgir and Bensoussan to include alerting the driver about future hazards based on the motivation to give the driver ample time to react. 
Regarding claim 32, Dastgir remains as applied to claim 29. Dastgir does not explicitly teach an audio alert. However Bensoussan teaches in a similar field of endeavor wherein the alert to the occupant of the second vehicle is an audio alert (see at least Bensoussan para 59: "Controller 104 may optionally cause speaker 162 to emit an appropriate audible alert 164. One or more speakers present in an audio system (e.g., an audio entertainment system) of vehicle 170 may be used as speaker 162. Alternatively, a hazard warning system may include a dedicated speaker."). It would have been obvious to someone skilled in the art to alert before the effective filing date to combine Dastgir and Bensoussan to include alerting the driver about future hazards based on the motivation to give the driver ample time to react.
Regarding claim 33, Dastgir remains as applied to claim 29. Dastgir does not explicitly teach an external visual alert. However Bensoussan teaches in a similar field of endeavor wherein the second vehicle is equipped with a high conspicuity external visual indicator that is activated when the alert is provided (see at least Bensoussan para 57: "Further, warning light 146 may broadcast a remote warning signal 148 that can be perceived by operators of approaching vehicles."). It would have been obvious to someone skilled in the art to alert before the effective filing date to combine Dastgir and Bensoussan to include alerting the driver about future hazards based on the motivation to give the driver ample time to react.
Regarding claim 34, Dastgir remains as applied to claim 29. Dastgir does not explicitly teach an external visual alert activated by deceleration. However Bensoussan teaches in a similar field of endeavor wherein the high conspicuity external visual indicator is activated when the operator of the second vehicle decelerates as the second vehicle approaches the location of the first vehicle (see at least Bensoussan para 70: "For example, a hazard warning system hereof may be configured to receive a signal from a pre-collision system indicating that a collision is imminent. The hazard warning system may transmit a warning of the impending collision to other vehicles before the collision occurs"). While Bensoussan does not explicitly teach activating a visual indicator in a deceleration environment, Bensoussan does teach transmitting warning pre-collision. The collision could be caused by improper deceleration into another vehicle and the transmitted warning can be visual (para 57). It would have been obvious to someone skilled in the art to alert before the effective filing date to combine Dastgir and Bensoussan to include alerting the driver about future hazards based on the motivation to give the driver ample time to react.
Regarding claim 35, Dastgir remains as applied to claim 29. Dastgir does not explicitly teach an external visual alert that is a strobe light at the rear of the second vehicle. However Bensoussan teaches in a similar field of endeavor wherein the high conspicuity external visual indicator is activated to strobe the lights at the rear of the second vehicle (see at least Bensoussan para 51: " a second embodiment, generally indicated at 140, includes a detector 106 in communication through a controller 104 to operate a remote warning signal transmitter 108. As illustrated, a remote warning signal transmitter 108 may be embodied as one or more of: an alarm 142 operable to transmit a loud sonic signal 144 that is audibly perceptible to approaching traffic (e.g., a siren); a warning light 146 operable to transmit a warning signal 148 that is visibly perceptible to approaching traffic (e.g., a flashing light)"). It would have been obvious to someone skilled in the art before the effective filing date to combine Dastgir and Bensoussan to include flashing lights based on the motivation to catch the attention of approaching drivers.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dastgir in view of Sims et al. (US Pub. No. 2013/0141251).
Regarding claim 36, Dastgir remains as applied to claim 28. Dastgir does not explicitly teach sending message when a vehicle is within a certain range. However, Sims teaches in a similar field of hazard warning wherein the second vehicle is equipped with a second microprocessor in communication with the server that receives the indication of the hazardous condition and provides an alert to an occupant of the second vehicle only when the first vehicle is located within a threshold distance of the second vehicle (see at least Sims para 63: "The range of the signal 15 shows that the second following car, 40 does not receive any information about this accident. The advantage of this is that drivers are not overwhelmed with too much information at one time. Drivers are only informed of hazards or potential hazards which are imminent."). This would have been obvious to someone skilled in the art before the effective filing date to limit the transmission range of the alerts from Dastgir because the signal being broadcast beyond a useful range is not beneficial.
Claim(s) 7, 17, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dastgir further in view of Bensoussan further in view of Sims.
Regarding claim 7, the combination of Dastgir and Bensoussan remains as applied to claim 6. Bensoussan teaches visually indicating hazards to occupants via a display device(para 61), but Bensoussan does not explicitly teach a heads up display. However Sims teaches in a similar field of endeavor a heads-up display, and wherein the visual indication of the hazard condition of another vehicle is provided to an occupant of the vehicle using said heads-up display (see at least Sims para 113: "Accessories available for use with the present system include a remote "pass request" button, remote indications for driver in rally, visor indications, audible alarm output to intercom, start lights, data transmit units, heads up display and timing/distance measurement functions."). Accordingly, the prior art references teach that it is known that display devices and heads-up displays are elements that are functional equivalents for providing a visual indication of hazards and warnings. Therefore, it would have been obvious to one skilled in the art before the effective filing date  of the claimed invention to have substituted a display device from Bensoussan with the heads-up display of Sims. The substitution would have resulted in the predictable result of displaying hazards to the driver.
Regarding claim 17, the combination of Dastgir and Bensoussan remains as applied to claim 14. Bensoussan teaches communicating via satellites (para 3) but does not explicitly teach wherein the radio transmitter provides the first radio communication to a satellite system. However, Sims teaches in a similar field of hazard warning a “comparable” device where it is known to send warning data over satellites (see at least Sims para 47: "Any warning data generated between vehicles can also be transmitted via Satellite or GSM (Global System for Mobile Communications) to an operations database such as a database present in master control."). Therefore, one of ordinary skill in the art before the effective filing date could have sent warning over satellite communications. The results would have been predictable to one of ordinary skill in the art before the effective filing date. 
Regarding claim 31, the combination of Dastgir and Bensoussan remains as applied to claim 30. Bensoussan teaches visually indicating hazards to occupants (para 61), but Bensoussan does not explicitly teach a heads up display. However Sims teaches in a similar field of endeavor a heads-up display, and wherein the visual indication of the hazard condition of another vehicle is provided to an occupant of the vehicle using said heads-up display (see at least Sims para 113: "Accessories available for use with the present system include a remote "pass request" button, remote indications for driver in rally, visor indications, audible alarm output to intercom, start lights, data transmit units, heads up display and timing/distance measurement functions."). Accordingly, the prior art references teach that it is known that display devices and heads-up displays are elements that are functional equivalents for providing a visual indication of hazards and warnings. Therefore, it would have been obvious to one skilled in the art before the effective filing date  of the claimed invention to have substituted a display device from Bensoussan with the heads-up display of Sims. The substitution would have resulted in the predictable result of displaying hazards to the driver.
Claim(s) 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dastgir further in view of Sims further in view of Bensoussan.

Regarding claim 37, the combination of Dastgir and Sims remains as applied to claim 36. The combination does not explicitly teach only providing an alert when a course intercepts. However Bensoussan teaches in a similar field wherein the second microprocessor only provides the alert when the second vehicle is on a course to intercept the first vehicle (see at least Bensoussan para 60: "Of course, a feedback signal may be included in such an arrangement, to prevent the signal 152 from being re-broadcast beyond a range useful to others. For example, it may not be beneficial to warn motorists that a collision has occurred 80 km away, or to warn motorists travelling in a parallel direction but offset in a direction transverse to a direction of travel toward the hazard site (e.g., on a parallel street)."). It would have been obvious to someone skilled in the art before the effective filing date to modify Dastgir and Sims with Bensoussan to only show the alert when it would be useful (para 60).
Regarding claim 38, the combination of Dastgir and Sims remains as applied to claim 36. The combination does not explicitly teach an exterior alert when a notification is received. However, Bensoussan teaches in a similar field of endeavor wherein the second vehicle is equipped with a high conspicuity external visual indicator that is activated when the alert is provided (see at least Bensoussan para 57: "Further, warning light 146 may broadcast a remote warning signal 148 that can be perceived by operators of approaching vehicles.").
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dastgir further in view of Bensoussan further in view of Rump et al. (DE19507433).
Regarding claim 19, the combination of Dastgir and Bensoussan remains as applied to claim 18. While Bensoussan teaches using taillights, and brakelights as warning lights, Bensoussan does not explicitly teach wherein the high conspicuity visual signal comprises a signal having a flash rate in excess of a flash rate associated with the use of the set of lights as hazard flashers and in excess of a flash rate associated with the use of the set of lights as turn indicator lights. However, Rump teaches in a similar field of lighting for hazardous conditions, flashing the lights at a faster rate than expected has been taught in the art of warning of hazardous movements (see at least Rump para 12: "The flashing can consist not only in a change between lighting and non-lighting of the brake lights but also in a clocked change between two or more different intensities of the current supply and thus the brightness").  It would have been obvious to someone skilled in the art before the effective filing date to modify the combination of Dastgir and Bensoussan with Rump to include blinking at different clocks based on the motivation to draw attention of nearby drivers and differentiate from normal operation.
Regarding claim 20, the combination of Dastgir, Bensoussan and Rump remains as applied to claim 19. Bensoussan further teaches wherein the microprocessor does not provide the first radio signal via the radio transmitter when the visual indicator is used as hazard flashers or as turn indicators (see at least Bensoussan para 25: "Certain warning light arrangements may include a headlight, turn signal light, taillight, running light, fog light, or brake light as a broadcasting device.").
Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dastgir in view of Bensoussan in view of Sims in view of Tao et al. (US Pub. No. 20190202476).
Regarding claim 39, the combination of Dastgir, Bensoussan, and Sims remains as applied to claim 38. The combination does not explicitly teach communicating with a server and alerting when on a roadway path and within a range. However Tao teaches in a similar field of endeavor wherein the second vehicle is equipped with a second microprocessor in communication with the server that receives the indication of the hazardous condition (see at least Tao para 151: " transmits obstacle warning information to the second vehicle 12 to cause the second vehicle 12 to avoid a collision with the obstacle") and provides an alert to an occupant of the second vehicle only when the first vehicle is located within a roadway path and within a threshold distance of the second vehicle (see at least Tao para 153: "Specifically, the if it is determined that the obstacle is located in the lane where the second vehicle is currently located according to the information of the obstacle and the vehicle information of the second vehicle, performing the obstacle warning on the second vehicle includes: if it is determined that the obstacle is located in the lane where the second vehicle is currently located according to the information of the obstacle and the vehicle information of the second vehicle, performing the obstacle warning on the second vehicle when a distance between the second vehicle and the obstacle is within a preset range."). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination of Dastgir, Bensoussan, and Sims with Tao to include communicating over a server based on the motivation to communicate with other vehicles so they may avoid the hazardous conditions.
Regarding claim 40, the combination of Dastgir, Bensoussan, Sims, and Tao remains as applied to claim 39. Bensoussan further teaches wherein the second vehicle is equipped with a high conspicuity external visual indicator that is activated when the alert is provided (see at least Bensoussan para 57: "Further, warning light 146 may broadcast a remote warning signal 148 that can be perceived by operators of approaching vehicles.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rider et al. (US Pub. No. 2015/0179066) teaches reporting road hazards and providing alerts visually and/or audibly. Haab et al. (US Pub. No. 2010/0253499) teaches a flash pattern of lights. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663 
                                                                                                                                                                                                  /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663